Name: 92/287/ECSC: Commission Decision of 27 February 1992 concerning the conclusion on behalf of the European Coal and Steel Community of the Interim Agreement between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Poland, of the other part, on trade and trade-related matters
 Type: Decision
 Subject Matter: nan
 Date Published: 1992-06-03

 Avis juridique important|31992D028792/287/ECSC: Commission Decision of 27 February 1992 concerning the conclusion on behalf of the European Coal and Steel Community of the Interim Agreement between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Poland, of the other part, on trade and trade-related matters Official Journal L 151 , 03/06/1992 P. 0023 - 0023COMMISSION DECISION of 27 February 1992 concerning the conclusion on behalf of the European Coal and Steel Community of the Interim Agreement between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Poland, of the other part, on trade and trade-related matters (92/287/ECSC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 95 (1) thereof, Whereas, pending the entry into force of the European Agreement signed in Brussels on 16 December 1991, it is necessary to approve the Interim Agreement between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Poland, of the other part, on trade and trade-related matters signed in Brussels on 16 December 1991; Whereas the conclusion of the Interim Agreement is necessary to attain the objectives of the Community set out, in particular, in Articles 2 and 3 of the Treaty establishing the European Coal and Steel Community, and whereas the Treaty did not make provision for all the cases covered by this Decision; Having consulted the Consultative Committee and with the unanimous assent of the Council, HAS DECIDED AS FOLLOWS: Article 1 The Interim Agreement between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Poland, of the other part, on trade and trade-related matters together with the Protocols, exchanges of letters and declarations, are hereby approved on behalf of the European Coal and Steel Community. These texts are annexed to this Decision (1). Article 2 The President of the Commission shall carry out the notification procedure provided for in Article 49 of the Interim Agreement on behalf of the European Coal and Steel Community. Done at Brussels, 27 February 1992. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 114, 30. 4. 1992.